 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       SAMUEL KOLB, J.K., by and through his          No. 2:19-cv-0079 DB
         Guardian ad Litem, KARIN KOLB, and
12       KARIN KOLB,
13                        Plaintiffs,                   ORDER
14             v.
15       COUNTY OF PLACER; DEPUTY
         CURTIS HONEYCUTT,
16

17                        Defendants.
18

19            This action came before the undersigned on February 14, 2020, for hearing of plaintiffs’

20   January 24, 2020 motion to compel.1 Attorney Ronald Kaye appeared telephonically on behalf of

21   the plaintiffs. Attorney John Whitefleet appeared in person on behalf of the defendants.

22            Upon consideration of the arguments on file and those made at the hearing, and for the

23   reasons set forth on the record at that hearing, IT IS HEREBY ORDERED that:

24            1. Plaintiffs’ January 24, 2020 motion to compel (ECF No. 41) is granted; and

25   ////

26   ////

27
     1
      The parties have consented to Magistrate Judge jurisdiction over this action pursuant to 28
28   U.S.C. § 636(c). (ECF No. 13.)
                                                     1
 1           2. Defendants shall produce responsive documents within 28 days of the February 14,

 2   2020 hearing.

 3   Dated: February 14, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20   DLB: 6
     DB/orders/orders.consent/kolb0079.oah.021420
21

22

23

24

25

26
27

28
                                                     2
